NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2813
                                       __________

                                  JOHNNIE MICKELL,
                                                Appellant

                                             v.

             JUDGE VITO P. GEROULO; SHANE SCANLAN; DANIEL
              B. LIPSON; WARDEN TIMOTHY BETTI; LORI DAVIS,
             Counselor; MARGARET MOYE, Judge; BRIAN WILLIAMS,
                 Probation Officer; KATHY KACIER, Clerk of Court
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-01540)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 22, 2019
               Before: KRAUSE, MATEY, and COWEN, Circuit Judges

                           (Opinion filed November 22, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Johnnie Mickell appeals from the order of the District Court dismissing his

complaint. We will affirm.

                                              I.

       The civil action at issue here is the second that Mickell has filed relating to his

convictions in Lackawanna County, Pennsylvania. In the first action, Mickell alleged

that defendants conspired to unlawfully detain him on two counts of public drunkenness

in order to compel him to plead guilty to crimes that he did not commit. The District

Court dismissed that action on numerous grounds, including that it was barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because success on his claims would imply the

invalidity of his still-valid convictions. Mickell did not appeal, but he later filed a motion

to reopen that action under Fed. R. Civ. P. 60(b). The District Court denied that motion

and, on Mickell’s appeal, we affirmed. See Mickell v. Weaver, 748 F. App’x 485 (3d

Cir. 2019).

       Shortly before filing that appeal, Mickell filed the civil action at issue here. This

time, Mickell alleged that defendants conspired to unlawfully sentence him twice for

driving under the influence, compelled him to plead guilty to a count of reckless

endangerment with which he had not been charged, and unlawfully detained him for

failure to pay court costs and fines. Mickell alleged that defendants did so in retaliation

for his filing of the civil action described above. He named as defendants two state-court




                                              2
judges, his public defender, the Lackawanna County District Attorney, and various court

and prison officials and employees.

       A Magistrate Judge granted Mickell leave to proceed in forma pauperis, screened

his complaint pursuant to 28 U.S.C. § 1915(e)(2), and concluded that it failed to state a

claim on which relief could be granted. The Magistrate Judge reasoned that Mickell’s

claims once again are barred in large part by Heck. The Magistrate Judge also concluded

that Mickell’s claims are barred by other principles as well, including judicial and

prosecutorial immunity, and otherwise failed to state a claim. Thus, the Magistrate Judge

recommended dismissing his complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Magistrate Judge also advised Mickell that he could file

objections and that his failure to do so could result in the waiver of his appellate rights.

       Mickell nevertheless did not object. After his time to do so expired, the District

Court adopted the Magistrate Judge’s recommendation and dismissed Mickell’s

complaint. Mickell appeals.1

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

ruling only for plain error because Mickell did not object to the Magistrate Judge’s

recommendation despite a proper warning. See EEOC v. City of Long Branch, 866 F.3d


       1
         Mickell also filed a motion for reconsideration with the District Court, which
denied it, but that ruling is not before us because Mickell did not file another notice of
appeal and his time to do so has expired. See Fed. R. App. P. 4(a)(1)(A), (a)(4)(B)(ii).
                                               3
93, 100 (3d Cir. 2017); Brightwell v. Lehman, 637 F.3d 187, 193 (3d Cir. 2011). We

discern no plain error here. Having carefully reviewed the record, we make that

determination largely for the reasons explained by the Magistrate Judge.

       Mickell, in his brief and other filings, raises only two issues on appeal. He argues

that the District Court erred in dismissing his complaint (1) before service of process and

(2) in the absence of a motion filed by any defendant. These arguments lack merit

because § 1915(e)(2)(B)(ii) authorizes District Courts to sua sponte dismiss in forma

pauperis complaints for failure to state a claim before service of process. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       One final issue requires discussion. The District Court, relying in part on Heck,

dismissed Mickell’s complaint with prejudice. Dismissals pursuant to Heck should be

without prejudice to the plaintiff’s ability to file suit in the future if the plaintiff

successfully invalidates the convictions at issue. See Curry v. Yachera, 835 F.3d 373,

379 (3d Cir. 2016). The District Court, however, also dismissed Mickell’s complaint on

the basis of other legal defects that cannot be cured. In addition, our review of Mickell’s

complaint reveals that his allegations are too conclusory to state a plausible claim for

relief, and our review of Mickell’s numerous other filings below and on appeal reveals

nothing suggesting that leave to amend would be anything other than futile. Thus, the

District Court appropriately dismissed Mickell’s complaint with prejudice.

                                                III.

                                                 4
      For these reasons, we will affirm the judgment of the District Court. Mickell’s

motions are denied.




                                           5